DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-15 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14 recites “a processing unit”. The word “unit” invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is a microprocessor as disclosed in para. [0034]. Therefore, the limitation is interpreted as requiring a microprocessor or it’s equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the arithmetic unit" in L4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (US 4,881,124; pub. Nov. 14, 1989) in view of Yabugami (US 213/0077750 A1; pub. Mar. 28, 2013).
Regarding claim 1, Yokouchi et al. disclose: recording a plurality of first X-ray images of a body region of an examination subject (fig.1 col.2 L43-62), wherein the recording of the plurality of first X-ray images ensues at a constant X-ray imaging frequency (table 1 Mode I  Fv 7.5 Hz) and a constant X-ray dose for each X-ray image recording (table 1 Mode I  R 1000 µR); recording at least one second X-ray image of the body region at a time after the recording of the plurality of first X-ray images (table 1 Mode II), wherein the recording of the at least one second X-ray image ensues at a same constant X-ray imaging frequency (table 1 Mode I  Fv 7.5 Hz)  and a same constant X-ray dose (table 1 Mode I  R 1000 µR) for each X-ray image recording as for the recording of the first X-ray images; Yokouchi et al. are silent about: generating a mask image comprising an averaging of the plurality of first X-ray images, and generating a total image at least as a function of the mask image and of the at least one second X-ray image.
In a similar field of endeavor, Yabugami discloses: generating a mask image comprising an averaging of the plurality of first X-ray images (para. [0010]), and generating a total image at least as a function of the mask image and of the at least one second X-ray image (para. [0010]) motivated by the benefits for images with constant brightness (Yabugami para. [0010]).
In light of the benefits for images with constant brightness as taught by Yabugami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mask image of Yabugami in the method of Yokouchi et al.
Regarding claim 2, Yabugami discloses: in the generating of the total image, the mask image and the at least one second X-ray image are subtracted one from the other (para. [0137]) motivated by the benefits for images with constant brightness (Yabugami para. [0010]).
Regarding claim 3, Yabugami discloses: the generating of the total image additionally ensues as a function of a second subsequent image, wherein a first subsequent image is generated from at least one first X-ray image of the first X-ray images, and wherein the second subsequent image is determined by (para. [0009]) motivated by the benefits for images with constant brightness (Yabugami para. [0010]).
Regarding claim 4, Yabugami discloses: the adaptive averaging comprises an averaging of the first subsequent image and the at least one second X-ray image (para. [0009]) motivated by the benefits for images with constant brightness (Yabugami para. [0010]).
Regarding claim 5, Yabugami discloses: an averaging value dependent on a degree of deviation is determined for the adaptive averaging of the first subsequent image and the at least one second X-ray image, and wherein the degree of deviation is determined by a deviation between at least one first X-ray image of the first X-ray images and the at least one second X-ray image (para. [0066]).
Regarding claim 6, Yabugami discloses: an averaging value dependent on a degree of deviation is determined for the adaptive averaging of the first subsequent image and of the at least one second X-ray image, and wherein the degree of deviation is determined by a deviation between the first subsequent image and the at least one second X-ray image (the claim is rejected on the same basis as claim 5).
Regarding claim 8, Yabugami discloses: in the generating of the total image, the mask image and the second subsequent image are subtracted one from the other (para. [0009]).
Regarding claim 9, Yabugami discloses: only a portion less than all of the first X-ray images are averaged in the generation of the mask image (para. [0009]).
Regarding claim 10, Yabugami discloses: a plurality of second X-ray images is recorded, and wherein a number of the plurality of first X-ray images that are averaged to generate the mask image is determined through a number of the plurality of second X-ray images (para. [0009]).
Regarding claim 11, Yabugami discloses: a plurality of second X-ray images is recorded, wherein a plurality of total images is generated, and wherein each total image of the plurality of total images is generated by subtraction of the mask image from one second X-ray image of the plurality of second X-ray images (para. [0011]).
Regarding claim 14: an X-ray device comprising: an X-ray unit; a detector; and a processing unit configured to: record a plurality of first X-ray images of a body region of an examination subject, (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 15: a computer program product having program code, wherein the computer program product is configured to be loaded directly into a memory of a programmable computation unit of a processing unit of an x-ray device, wherein the program code, when executed in the arithmetic unit of the processing unit, is configured to cause the x-ray device to: record a plurality of first X-ray images of a body region of an examination subject, wherein the recording of the plurality of first X-ray images ensues at a constant X-ray imaging frequency and a constant X-ray dose for each X-ray image recording; generate a mask image comprising an averaging of the plurality of first X-ray images; record at least one second X-ray image of the body region at a time after the recording of the plurality of first X-ray images, wherein the recording of the at least one second X-ray image ensues at a same constant X-ray imaging frequency and a same constant X-ray dose for each X-ray image recording as for the recording of the first X-ray images; and generate a total image at least as a function of the mask image and of the at least one second X-ray image (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (US 4,881,124; pub. Nov. 14, 1989) in view of Yabugami (US 213/0077750 A1; pub. Mar. 28, 2013) and further in view of Pourjavid (US 6,529,622 B1; pub. Mar. 4, 2003).
Regarding claim 12, Yokouchi et al. disclose: the X-ray device comprises an X-ray unit and a detector (see rejection of claim 1). The combined references are silent about: after and/or before the recording of at least one second X-ray image, at least one dark image is recorded without exposure of the detector.
In a similar field of endeavor, Pourjavid discloses: the X-ray device comprises an X-ray unit and a detector, and wherein after and/or before the recording of at least one second X-ray image, at least one dark image is recorded without exposure of the detector (abstract, col.5 L29-36) motivated by the benefits for detector calibration (Pourjavid col.2 L22-23).
In light of the benefits for images with constant brightness as taught by Pourjavid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined detector of Yabugami and Yokouchi et al. with the teachings of Pourjavid.
Regarding claim 13, Pourjavid discloses: detector information is determined by the at least one dark image, and wherein at least one total image of the plurality of total images is generated taking into account the detector information (abstract, col.5 L29-36) motivated by the benefits for detector calibration (Pourjavid col.2 L22-23).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7; the prior arts fail to teach, disclose, suggest or make obvious: an averaging value dependent on a degree of deviation is determined, wherein a plurality of first X-ray images of the first X-ray images are averaged to form a first intermediate averaging image and an identical number of second X-ray images of the at least one second X-ray image are averaged to form a second intermediate averaging image wherein the first subsequent image is formed by the first intermediate averaging image, wherein the degree of deviation is determined by a deviation between the first subsequent image and the second intermediate averaging image, and wherein the adaptive averaging includes averaging of the first subsequent image and of the second intermediate averaging image.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884